DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method to identify a double-strand break site for a double-strand break-inducing agent in genomic DNA comprising contacting genomic DNA with a double-strand break-inducing agent, wherein the double-strand break results in an overhang, ligating a first adapter to said nucleotide overhang resulting in ligated DNA, obtaining fragments of the ligated DNA and ligating a second adapter, amplifying and sequencing DNA fragments comprising first and second adapters, aligning the sequences of the fragments with a reference genomic DNA sequence, and identifying a variant recognition site comprising at least one nucleotide base alteration to the intended recognition site, classified in C12Q1/6811.
II. Claims 10-11, drawn to a method to identify a variant double-strand break site with improved cleavage activity for a double-strand break-inducing agent in genomic DNA comprising contacting genomic DNA with a double-strand break-inducing agent, wherein the double-strand break results in an overhang, ligating a first adapter to said nucleotide overhang resulting in ligated DNA, shearing the ligated DNA and ligating a second adapter, amplifying and sequencing DNA fragments comprising first and second adapters, aligning the sequences of the fragments with a reference genomic DNA sequence, and identifying a variant recognition site comprising at least one nucleotide base alteration to the intended recognition site, analyzing the activity of the double-strand break-inducing agent at the variant double-strand break site, and identifying a , classified in C12N9/22.
III. Claims 12-13, drawn to a method for introducing into the genome of a cell a variant double-strand break site for a double-strand break-inducing agent capable of introducing a double-strand break in an intended site, comprising providing a donor DNA comprising a variant double-strand break site for a double-strand break-inducing agent capable of introducing a double-strand break in an intended site, wherein the double-strand break-inducing agent is capable of inducing a double-strand break at the variant double-strand site, contacting the donor DNA with a plant cell, and identifying a plant cell comprising the variant double-strand break site, classified in C12N15/8213.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function, as the process of Group I is directed to identifying the intended double-strand break recognition site for a double-strand break-inducing agent, and the process of the Group II is directed to identifying a variant double-strand break recognition site with improved activity for a double-strand break-inducing agent. Furthermore, the inventions as claimed do not encompass 

Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function, as the process of Group I is directed to identifying the intended double-strand break recognition site for a double-strand break-inducing agent, and the method of Group III is directed to introducing a variant double-strand break site in a cell. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function, as the process of the Group II is directed to identifying a variant double-strand break recognition site with improved activity for a double-strand break-inducing agent, and the method of Group III is directed . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/           Primary Examiner, Art Unit 1636